Citation Nr: 1340212	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  13-01 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial increased rating for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Richard E. Geyer, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for lumbar radiculopathy.  As the low back disability diagnosis of the VA examination was degenerative disc disease of the lumbosacral spine, the Board has re-characterized the issue to better reflect the disability being evaluated.  A November 2012 rating action assigned separate evaluations of 20 percent for left lower extremity radiculopathy and 10 percent for right lower extremity radiculopathy, secondary to the service-connected degenerative disc disease of the lumbar spine.  

In July 2013, the Veteran filed a claim of entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, which has not yet been adjudicated by the RO.  Since the matter is not ripe for appellate review, the Board will not make any determination regarding it at this time.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbosacral spine is exhibited by 40 degrees of flexion, pain, and muscle spasm; it is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or a favorable ankylosis of the entire spine.

2.  Right lower extremity radiculopathy is no more than mild.

3.  Left lower extremity radiculopathy is no more than moderate.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for degenerative disc disease of the lumbosacral spine has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 5235 to 5243 (2012).

2.  The criteria for an initial rating higher than 10 percent for radiculopathy of the right lower extremity has not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

3.  The criteria for an initial rating higher than 20 percent for radiculopathy of the left lower extremity has not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability. The courts have held, and VA's General Counsel  has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim on appeal is unnecessary.

II. Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco, 7 Vet. App. at 55; Hart, 21 Vet. App. at 505.

The Board must consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson  v. Brown, 9 Vet. App. 7, 10 (1996).  All complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In accordance, the Veteran's reports of pain will be considered in conjunction with the Board's review of the limitation of motion diagnostic codes.  Id.; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The Board must also separately consider and evaluate any objective neurological abnormalities under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1); see also Esteban v. Brown, 6 Vet. App. 259 (1994).

The General Rating Formula provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  An "incapacitating episode" is defined as a period of acute signs and symptoms of a back disorder that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The IVDS Rating Formula provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

In determining whether to rate under the General Rating Formula or under the IVDS Rating Formula, the Board must employ the method that results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Facts

The Veteran's degenerative disc disease of the lumbosacral spine is currently rated as 20 percent disabling under Diagnostic Code 5237.  The Veteran contends that his service-connected low back disability is more disabling than currently evaluated. 

The Veteran was afforded a VA examination in April 2012.  The Veteran stated that, due to his low back disability, his walking was limited to 1200 feet and standing limited to 10 minutes or less.  His driving was also limited.  He reported using a lumbosacral corset and a cane for ambulation.  The Veteran also reported flare-ups impacting the function of the spine upon increase of activities.

Upon physical examination, the Veteran's range of motion of the thoracolumbar spine was limited due to pain.  Flexion was reported as 40 degrees, with pain at 35 degrees.  Extension was 5 degrees, with pain at 0 degrees.  Right and left lateral flexion was 20 degrees, with pain at 15 degrees.  Upon repetitive-use testing, flexion was 35 degrees, extension was 0 degrees, right lateral flexion and rotation was 15 degrees, and left lateral flexion and rotation was 15 degrees.  Range of motion of the spine was additionally limited following repetitive motion by pain.  

The Veteran had tenderness along the lumbar spinous processes and paravertebral muscles, as well as guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait.  The examiner noted decreased sensation to light touch in the lower leg/ankle and the foot/toes in both the right and left lower extremities. 

Regarding neurologic abnormalities, the examiner found that the Veteran had mild radiculopathy in the right lower extremity and moderate radiculopathy in the left lower extremity involving the sciatic nerve.  Strength was 5/5 in the right lower extremity and 4/5 in the left lower extremity.  Deep tendon reflexes were absent bilaterally; straight leg raising was positive on the left and negative on the right.  There was no muscle atrophy.  The sciatic nerve on the left was affected.  The examiner noted that imaging studies of the thoracolumbar spine had been performed.  Results showed lumbar degenerative disc disease, but not IVDS of the thoracolumbar spine.

IV. Analysis

Applying the above criteria to the facts of the case, the Board concludes that a rating of 20 percent under the provisions of Diagnostic Code 5237 is warranted for the Veteran's degenerative disc disease of the lumbosacral spine.  The Board does not apply the IVDS Rating Formula because the VA examiner found that the Veteran did not have IVDS of the thoracolumbar spine.  Additionally, the Board finds that a rating of 10 percent for the right lower extremities and 20 percent for the left lower extremities is warranted for the Veteran's radiculopathy under the provisions of Diagnostic Code 8520.

A 20 percent rating under Diagnostic Code 5237 is warranted because:  (1) forward flexion is 40 degrees, which is greater than 30 degrees but not greater than 60 degrees; (2) combined range of motion of the thoracolumbar spine is 105 degrees, which is not greater than 120 degrees; and (3) guarding was severe enough to result in an abnormal gait.  

A higher rating is not warranted because forward flexion of the thoracolumbar spine was not 30 degrees or less; nor was there favorable ankylosis of the entire spine.  Diagnostic Code 5237.  Moreover, the medical evidence of record does not show that additional limitation of motion due to pain allows for a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 206 (1995).  The Veteran's forward flexion is limited to 35 degrees with pain and even after repetitive testing flexion was to 35 degrees, which is greater than 30 degrees and is thus best contemplated by the 20 percent rating.  

Upon consideration of evidence of objective neurological abnormalities, the Board finds that the Veteran's radiculopathy of the lower extremities are fairly evaluated.  Under Diagnostic Code 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a  DC 8520 (2012).  At the April 2012 VA examination, the Veteran exhibited neurological manifestations of mild paralysis in the right sciatic nerve and moderate paralysis in the left sciatic nerve.  Higher evaluations are not met.  Deep tendon reflexes are absent, but muscle strength is good and there is no muscle atrophy.  The resulting nerve dysfunction is no more than mild in the right lower extremity and moderate in the left lower extremity.

Consideration has been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the potentially applicable Diagnostic Codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability for the claim/appeal period.

In deciding this appeal, the Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where a Veteran disagreed with an initially assigned disability evaluation, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id.  at 126.  In this case, the evidence shows that the Veteran's health was not severely impaired by his service connected disabilities during the appeal period.  As such, a rating in excess of 20 percent is not warranted at any point during the period on appeal.  38 C.F.R. § 4.119.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step (or element) is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

The second step is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426.

The Board finds that the severity of the Veteran's service-connected degenerative disc disease of the lumbosacral spine is fully contemplated by the rating criteria.  Therefore, no extraschedular referral is required.


ORDER

An increased rating for degenerative disc disease of the lumbosacral spine is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


